            Case 14-50971-CSS       Doc 472   Filed 05/06/20    Page 1 of 7

                                                                  REDACTED

                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE

In re:                                             Chapter 11

ASHINC Corporation, et al.,                        Case No. 12-11564 (KBO)
                                                   (Jointly Administered)
                    Debtors.


CATHERINE E. YOUNGMAN, LITIGATION                  Adv. Proc. No. 13-50530
TRUSTEE FOR ASHINC CORPORATION, ET.
AL., AS SUCCESSOR TO THE OFFICIAL
COMMITTEE OF UNSECURED CREDITORS OF
ASHINC CORPORATION, AND ITS AFFILIATED
DEBTORS

                    Plaintiff,

BLACK DIAMOND OPPORTUNITY FUND II, LP,
BLACK DIAMOND CLO 2005-1 LTD., and
SPECTRUM INVESTMENT PARTNERS, L.P.,

                     Intervenors,

                    v.

YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
YUCAIPA AMERICAN ALLIANCE (PARALLEL)
FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
(PARALLEL) FUND II, L.P., MARK
GENDREGSKE, JOS OPDEWEEGH, JAMES
FRANK, DEREX WALKER, JEFF PELLETIER,
IRA TOCHNER, and JOSEPH TOMCZAK,

                    Defendants.

CATHERINE E. YOUNGMAN, LITIGATION       Adv. Pro. No. 14-50971 (KBO)
TRUSTEE FOR ASHINC CORPORATION, ET AL.,
AS SUCCESSOR TO BLACK DIAMOND
OPPORTUNITY FUND II, LP, BLACK DIAMOND
CLO 2005-1 LTD., SPECTRUM INVESTMENT
PARTNERS, L.P., BLACK DIAMOND
COMMERCIAL FINANCE, L.L.C., as co-
administrative agent, and SPECTRUM
         Case 14-50971-CSS     Doc 472    Filed 05/06/20   Page 2 of 7




COMMERCIAL FINANCE LLC, as co-
administrative agent,

                      Plaintiff,

v.

YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
YUCAIPA AMERICAN ALLIANCE (PARALLEL)
FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
(PARALLEL) FUND II, L.P., RONALD BURKLE,
JOS OPDEWEEGH, DEREX WALKER, JEFF
PELLETIER, IRA TOCHNER, and JOSEPH
TOMCZAK,

                      Defendants.




       DECLARATION OF DEREX WALKER IN SUPPORT OF MOTION FOR
                     SUMMARY JUDGMENT

                                         YOUNG CONAWAY
                                         STARGATT & TAYLOR, LLP
                                         Michael R. Nestor (No. 3526)
                                         Edmon L. Morton (No. 3856)
                                         Michael S. Neiburg (No. 5275)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, DE 19801
                                         Telephone: (302) 571-6600
                                         mnestor@ycst.com

                                         - and-

                                         GIBSON, DUNN & CRUTCHER LLP
                                         Maurice M. Suh (Pro Hac Vice)
                                         Robert A. Klyman (Pro Hac Vice)
                                         Kahn Scolnick (Pro Hac Vice)
                                         333 South Grand Avenue
                                         Los Angeles, CA 90071
                                         Telephone: (213) 229-7000
                                         msuh@gibsondunn.com

                                         Attorneys for Defendants Yucaipa American
                                         Alliance Fund I, L.P., Yucaipa American


                                     2
Case 14-50971-CSS   Doc 472    Filed 05/06/20    Page 3 of 7




                              Alliance (Parallel) Fund I, L.P., Ronald
                              Burkle, Jos Opdeweegh, Derex Walker, Jeff
                              Pelletier, and Ira Tochner




                          3
              Case 14-50971-CSS          Doc 472     Filed 05/06/20     Page 4 of 7




                               DECLARATION OF DEREX WALKER

I, Derex Walker, hereby declare as follows:

        1.     I submit this declaration in support of the motions for summary judgment filed by

Yucaipa American Alliance Fund I, LP, Yucaipa American Alliance (Parallel) Fund I, LP

(collectively, the “Yucaipa Defendants”), Ronald Burkle, Jos Opdeweegh, Ira Tochner, Jeff

Pelletier, and myself. I have personal knowledge of the facts set forth in this declaration and if

called to testify, I could and would competently testify to them.

        2.     I am a transaction partner at an affiliate of the Yucaipa Defendants (referred to

here as the “Yucaipa Firm”), where I am responsible for various aspects of the Yucaipa Firm’s

distressed debt investments. I have been a transaction partner at the Yucaipa Firm since January

2006.

        3.     In a series of transactions during Allied Systems Holdings, Inc.’s (“Allied”) first

bankruptcy in 2006 and 2007, the Yucaipa Defendants acquired approximately                      of

Allied’s              in pre-petition senior unsecured notes and became Allied’s largest creditor.




        4.     After Allied emerged from its first bankruptcy in May 2007, the Yucaipa

Defendants became Allied’s largest shareholder. I was appointed as the chairman of the Allied

board of directors and served in that role from May 2007 through December 2013.

        5.     In August 2009, the Yucaipa Defendants acquired the majority of Allied’s first

lien debt from ComVest Investment Partners III, L.P. (“ComVest”).




                                                 4
              Case 14-50971-CSS         Doc 472     Filed 05/06/20     Page 5 of 7




                 Therefore, as of August 2009, I believed that the Yucaipa Defendants’

acquisition of ComVest’s position was necessary to increase the confidence of Allied’s

customers, who were concerned about Allied’s stability. Maintaining Allied’s stability was an

important factor in being able to continue Allied’s stream of revenue through its transportation

agreements.

       6.      In order to effectuate the Yucaipa-ComVest transaction in August 2009, I

understood that there would need to be a Fourth Amendment to Allied’s First Lien Credit

Agreement (“FLCA”). From all of the facts and circumstances that I was aware of in connection

with this transaction, I believed that the Fourth Amendment was valid and appropriate from a

business and legal perspective. Those facts and circumstances included, but were not limited to:

       •



                                                        ; and

       •    My prior knowledge and experience with credit agreements. Before joining the

            Yucaipa Firm, I had general experience with credit agreements and worked in the

            restructuring groups of various investment banks. I was also previously a corporate




                                                5
               Case 14-50971-CSS         Doc 472      Filed 05/06/20     Page 6 of 7




             attorney at Skadden, Arps, Slate, Meagher and Flom LLP, where I worked on

             restructuring matters.

        7.      From the time the Fourth Amendment was executed in August 2009 until March

2013, I understood and believed that it was legally valid. In November 2012, I learned that a

New York court held the Fourth Amendment to be invalid. Notwithstanding the New York

Court’s ruling or subsequent rulings by other courts, I continue to believe that as of August 2009,

the Fourth Amendment and the Yucaipa Defendants’ debt purchase was in the best interest of

Allied and all of its stakeholders, and mutually beneficial for Allied and the Yucaipa Defendants.

        8.      Between late 2011 and mid-2012, the Yucaipa Defendants were negotiating with

another carhaul company, Jack Cooper Transport (“JCT”), regarding JCT’s potential acquisition

of the Yucaipa Defendants’ debt in Allied. 1 At that time, I believed and understood that the

contemplated transaction between the Yucaipa Defendants and JCT could be mutually beneficial

for the Yucaipa Defendants and Allied.

        9.      Further, I understand that at paragraph 139 of the “Lender Complaint,” the

Trustee alleges that with respect to Allied, I was “not pursuing in good faith the legitimate profit-

seeking activities of Yucaipa or [Allied],” but rather, was trying to benefit myself “individually

at the expense of [Allied] and [its] stakeholders.” None of these allegations are true. I never

acted to advance my own personal financial interest over the interests of the Yucaipa Defendants

or Allied. From my prior work experience described in paragraph 6, above, as well as the advice

received from Troutman, I well understood that I was not permitted to, and did not, advance my

own personal interests over the interests of the Yucaipa Defendants.



 1
     There had also been previous negotiations among various parties concerning JCT’s potential
     acquisition of Allied or Allied’s first lien debt.


                                                 6
Case 14-50971-CSS   Doc 472   Filed 05/06/20   Page 7 of 7
